Title: To George Washington from Charles-René-Dominique Sochet Destouches, 7 February 1781
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                        
                            à Bord du Neptune Rade de Newport ce 7e fev. 1781
                        
                        jay l’honneur d’informer votre Éxellence, que Mr Le Chevalier de La Luzerne, m’ayant
                            après le desir qu’aves Les Ètats de virginie et du marillans, d’avoir des forces maritimes En etat de détruire et dissipes
                            la flotille des pirattes qui désole Les Cotes de La Baye de chesapeak, ayant le plus grand desir dêtre utiles aux ètats únis
                            de l’amerique, jay sur le champs destiné un vaisseau et deux fregates pour remplir cet objet et celuy de transporter a la
                            ville D’yorc Les armes et habilements destine pour L’etat de virginie, qui se trouvoint à la providence par Evennement de
                            guerre.
                        Son Exellence, auries peut être deja eté informee que L’Escadre de l’amiral grève avèt
                            Essuié un Échec dans un coup de vent assès violent, qui fit courrir de grands risques a deux de mes fregates venent de
                            Boston—quatre vaisseaux anglais qui étoint sortis de gardener Baye, pour s’opposer à Leurs passages, ne
                            sen sont pas sy Bien tires L’un deux de 74 Canons à eté jettés a La Cote de Longues island, et un second Démate des tous
                            ses mâts. En sorte quil ne Reste dans gardener Bay que Sept vaisseaux Embosse sur une Ligne, Ce qui ren
                            nos forces plus Égales et Les mèt Dans Le cas de ne pas se diviser, tenant mon Escadre toujours preste à mettre sous veille
                            et proteger ainsy mon Éxpedition dans la Baye de chesapeack, contre Le St arnauld que je Regarderès,
                            comme Le plus Beau jour de ma vie, celuy de vous le livrer prisonnier de guerre.
                        jay l’honneur detre avec Respect De votre Exellence Le tres humble et tres òbeissant Serviteur 
                        
                            Destouches
                        
                    